Appellant, in his motion for a rehearing, insists that we erred in our original opinion in holding that the trial court did not err in overruling his motion to quash the indictment on the grounds that the negro race was discriminated against. *Page 97 
We have again carefully reviewed the record in the light of appellant's motion and remain of the opinion that the case was properly decided on original submission. See also Mitchell v. State, 105 2d 246.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.